           Case 1:19-cv-06105-VEC Document 76 Filed 09/18/20 Page 1 of 1


                                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                  ELECTRONICALLY FILED
                                                                               DOC #:
 -------------------------------------------------------------- X
                                                                               DATE FILED: 09/18/2020
 RAMON O. CANELAS, individually and on                          :
 behalf of all others similarly situated,                       :
                                                                :
                                              Plaintiff,        :
                                                                :       19-CV-6105 (VEC)
                            -against-                           :
                                                                :           ORDER
                                                                :
                                                                :
 FRANK & NINO’S PIZZA CORP, d/b/a Nona’s :
 Pizza; NAIM ELEZAJ, a/k/a Nino Elezaj and a/k/a :
 Nona Elezaj; FIDAIM ELEZAJ, a/k/a Frank                        :
 Elezaj; FAZLIJA ELEZAJ,                                        :
                                                                :
                                              Defendants. X
 --------------------------------------------------------------
VALERIE CAPRONI, United States District Judge:

        WHEREAS the Court held a conference in this case on September 18, 2020;

        IT IS HEREBY ORDERED that, no later than September 22, 2020, Defendants’ counsel

must file on the public docket a representative sample of the discovery-related materials that

Defendants have provided to Plaintiff; Defendants also must send to the Court for in camera

review an unredacted version of the discovery-related materials filed on the docket.

        IT IS FURTHER ORDERED that by separate order, this case has been referred for

settlement to Magistrate Judge Netburn. Discovery in this case is stayed pending the outcome of

the parties’ settlement conference. No later than one week after conclusion of settlement

discussions before the Magistrate Judge, the parties must submit a joint status letter to this Court.



SO ORDERED.
                                                              _________________________________
Date: September 18, 2020                                            VALERIE CAPRONI
      New York, NY                                                United States District Judge



                                                   Page 1 of 1
